Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Upon consideration of Applicants arguments and following an additional search, Examiner agrees that while Robinson teaches the instantly claimed components and Kim suggests a variety of buffers for dental compositions, neither reference individually or combined teaches the stability of the fluoride or stannous component over an extended period as a result of the specific buffer system instantly claimed. The results are demonstrated in instant Table 1 which show an unexpected stability of the stannous component with the addition of the buffering agents. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J PACKARD whose telephone number is (571)270-3440.  The examiner can normally be reached on Mon and Wed-Fri (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
/BENJAMIN J PACKARD/               Primary Examiner, Art Unit 1612